Citation Nr: 1724019	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-47 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for right tonsillar squamous cell cancer (throat cancer).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

During the course of the appeal in a January 2015 RO rating decision, entitlement to service connection for bilateral hearing loss was granted, which represents the full benefit sought on appeal.  The matter is no longer before the Board.  

The issue was previously remanded by the Board in April 2014 for additional development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for right tonsillar squamous cell carcinoma to include as secondary to confirmed exposure to herbicides.  

Four medical professionals, including an ear nose and throat doctor, a hematology oncologist, a nurse from hematology oncology and a radiation oncologist, have submitted positive nexus opinions which essentially state the same thing.  The statements indicate that the Veteran was diagnosed with squamous cell carcinoma of the head, neck and right tonsil and had a disease listed as a respiratory cancer that included cancers of the lung, bronchus, larynx and trachea.  The tumor of the tonsil was a respiratory tumor as was very similar to a tumor of the larynx as far as pathology, locations and exposure.  Exposure to herbicide agents would affect the mucosa of the tonsil in a similar fashion as those of the larynx.  As the government and VA included laryngeal cancer as service connected, it was opined that the Veteran's tonsillar cancer would also fall into the category of a disease associated with herbicides.  

A VA physician provided a general opinion, not specific to the facts of this case, through an email from September 2001 which indicated that the tonsils were part of the oropharynx and not part of the respiratory tract as defined by VA regulations.

The Board remanded the issue in April 2014 for a VA examination to address the nature and etiology of the right tonsillar squamous cell carcinoma and the Veteran was provided a VA examination in May 2014 with a December 2014 addendum opinion to address the nature and etiology of any throat cancer.  

The May 2014 VA examiner, a nurse practitioner, diagnosed the Veteran with right tonsillar squamous cell carcinoma, per a biopsy from January 13, 2010.   The VA examiner was asked to opine whether the condition was considered a type of respiratory cancer similar to a cancer of the lung, bronchus, larynx and trachea.  The VA examiner opined that right tonsillar squamous cell carcinoma was "less likely as not" considered a cancer of the lung, bronchus, larynx and trachea based on the current guidelines reviewed.  In support of the opinion the examiner cited UpToDate regarding whether tonsillar cancer was a part of the pharynx and reviewed VA guidance from the Office of Public Health and Environmental Hazards on associated diseases with Agent Orange exposure and noted tonsillar cancer was not listed on this reference list.  The VA examiner further provided a negative nexus opinion between the Veteran's in-service herbicide exposure and squamous cell carcinoma of the right tonsil.  The VA examiner cited medical literature from various sources which failed to indicate any notation of herbicide exposure when evaluating risk factors and etiology of tonsillar squamous cell carcinoma.  

The Board finds the opinion regarding whether the condition was considered a type of respiratory cancer similar to cancer of the lung, lung, bronchus, larynx and trachea is inadequate to the extent it relied on a lack of legal presumption recognized by the VA.  Further, the negative nexus opinion regarding service connection on a direct basis fails to reconcile the positive associations indicated by the private treating specialists.  The Board finds an addendum opinion is required for clarification regarding the nature and etiology of the Veteran's right tonsillar squamous cell carcinoma.    

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file, including those from the Sioux falls VAMC from beyond October 2015.

2.  Thereafter, refer the claims files and a complete copy of this remand to a different VA examiner who is a VA ONCOLOGIST OR AN EXAMINER WITH SIMILAR EXPERTISE to determine whether the condition is considered a respiratory cancer similar to cancer of the lung, bronchus, larynx and trachea or if there is any relationship between the Veteran's right tonsillar squamous cell carcinoma, and his period of active service to include herbicide exposure.  The reviewer should answer the following questions:

(a) Is the Veteran's squamous cell carcinoma of the right tonsil considered to be a type of respiratory cancer similar to cancer of the lung, bronchus, larynx and trachea?

(b)  Is it at least as likely as not (a 50 percent probability or better) the Veteran's squamous cell carcinoma of the right tonsil may be caused by or etiologically related to active duty service including confirmed herbicide exposure.  

In providing the above opinion, the VA examiner must reconcile the opinion with any conflicting evidence of record.  The examiner should provide thorough and detailed rationale for the opinion provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



